Case 1:20-cv-00455-TFM-MU Document 1 Filed 09/14/20 Page 1 of 6                      PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

DANIEL JOLY                                                                        PLAINTIFF

V.                                                                CIVIL ACTION NO.: 20-455

GULF COAST AUTO GROUP, INC., F/K/A
GULF COAST AUTO GROUP, LLC, JS HARVEY,
MARC HEITER, ASHLEY D. ALLEN,
ERIC JOHNSON, MOHAMED SHAKORA,
and JOHN DOE DEFENDANTS 1-10                                                    DEFENDANTS

                                          COMPLAINT

          COMES NOW, Plaintiff, Daniel Joly, by and through undersigned counsel, and files his

Complaint against the Defendants, Gulf Coast Auto Group, Inc., f/k/a Gulf Coast Auto Group,

LLC, JS Harvey, Marc Heiter, Ashley D. Allen, Eric Johnson Mohamed Shakora, and John Doe

Defendants 1-10, and in support thereof, would respectfully show unto the Court the following,

to wit:

                                                 1.

          Plaintiff, Daniel Joly is an adult resident of the State of Colorado whose address is 55

Village Road, Avon, Colorado.

                                                 2.

          Defendant, Gulf Coast Auto Group, Inc., is an Alabama Corporation organized and

operating pursuant to the Alabama Business Corporation Law and authorized to do and doing

business in the State of Alabama, with its principal office address at 2909 Government Blvd.

Mobile, AL 36606. Defendant Gulf Coast Auto Group, Inc. was formerly known as Gulf Coast

Auto Group, LLC at all relevant times herein. Upon information and belief, Gulf Coast Auto

Group, LLC was not a Limited Liability Company registered with the Alabama Secretary of
Case 1:20-cv-00455-TFM-MU Document 1 Filed 09/14/20 Page 2 of 6                   PageID #: 2




State at all relevant times herein.      Rather, Gulf Coast Auto Group, Inc. was formed

approximately one month later, on October 15, 2018.

                                               3.

       Defendant, JS Harvey, is an adult resident of Baldwin County, Alabama, of the full age

of majority.   Further, at all times relevant hereto Defendant Harvey served as the named

incorporator of Gulf Coast Auto Group, Inc.

                                               4.

       Defendant, Marc Heiter, is an adult resident of Baldwin County, Alabama, of the full age

of majority. At all times relevant hereto, Defendant Heiter was employed as the general sales

manager at Gulf Coast Auto Group, Inc.

                                               5.

       Defendant, Ashley D. Allen, is an adult resident of Baldwin County, Alabama, of the full

age of majority. At all times relevant hereto, Defendant Allen was employed as business

Development Director at Gulf Coast Auto Group, Inc.

                                               6.

       Defendant, Eric Johnson, is an adult resident of Baldwin County, Alabama, of the full age

of majority. Further, at all times relevant hereto, Defendant Johnson served as a salesperson of

Gulf Coast Auto Group, Inc.

                                               7.

       Defendant, Mohamed Shakora, is an adult resident of Baldwin County, Alabama of the

full age of majority. Further, at all times relevant hereto Defendant Shakora served as the

Director and Registered Agent of Gulf Coast Auto Group, Inc.




                                               2
Case 1:20-cv-00455-TFM-MU Document 1 Filed 09/14/20 Page 3 of 6                          PageID #: 3




                                                  8.

       Jurisdiction and venue are proper in this Honorable Court pursuant to 28 U.S. Code

§ 1332 as the matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest

and cost, and further there is complete diversity of citizenship between the Plaintiff and

Defendants. Further, venue is appropriate in this Honorable Court pursuant to 28 U.S. Code

§ 1391 because a substantial part of the tortious acts and/or omissions giving rise to this claim

took place within this judicial district, and one or more defendants reside in this district.

                                                  9.

       On or about September 15, 2018, the Plaintiff Daniel Joly purchased a 2006 Porsche 911

4S, VIN:WP0AB29916S740973 (“the Porsche”), from Defendant, Gulf Coast Auto Group, LLC,

for the sum of $33,500.00. After the sale, and having put less than 800 miles on the Porsche, the

vehicle’s IMS bearing imploded.         The Plaintiff discovered that the vehicle had not been

maintained, and was not in the condition that the Defendants and/or its employees stated in the

vehicle description, and to the Plaintiff personally, both verbally and via email.1

      COUNT ONE: FRAUDULENT MISREPRESENTATION and SUPPRESSION

                                                 10.

       The Defendants willfully and fraudulently misrepresented to the Plaintiff the condition of

the Porsche and thereby fraudulently induced the Plaintiff to purchase the vehicle. The

Defendants willfully misrepresented the true condition of the Porsche in the Defendant’s

advertisement in order to induce the Plaintiff to purchase the Porsche. As a result, the Plaintiff

subsequently relied on the Defendants’ misrepresentations, did in fact purchase said Porsche, and

suffered significant monetary damages as a result.




                                                  3
Case 1:20-cv-00455-TFM-MU Document 1 Filed 09/14/20 Page 4 of 6                                      PageID #: 4




                                                         11.

           The Defendants’ intent to deceive and reckless disregard for the truth is further shown by

Defendants’ suppression of crucial information to Plaintiff concerning the actual condition of the

Porsche before the sale. The Defendants’ continued suppression of the fact that the Porsche was

never in the condition as advertised during the sales negotiation with the Plaintiff clearly shows

the Defendants’ intent to deceive.

                                                         12.

           Despite the Defendants deliberately having made fraudulent misrepresentations and

suppression of the facts to Plaintiff in order to induce the Plaintiff to purchase the Porsche, and

the Defendants having been paid the agreed upon sale price of $33,500.00, and the Plaintiff

having suffered damages as a result, the Defendants have not offered to make any warranty

repairs to the Porsche or made any good faith attempt to do any warranty work after repeated

demands.

      COUNT TWO: BREACH OF IMPLIED WARRANTIES OF MERCHANTABILITY
                  AND FITNESS FOR A PARTICULAR PURPOSE

                                                         13.

           As a direct result of the Defendants’ fraudulent misrepresentations and suppression of

facts to the Plaintiff, and the Plaintiff’s reliance thereon, the Plaintiff has suffered damages in

violation of both state and federal law.

                                                         14.

           The Defendants, upon information and belief, operate a business as a de facto automobile

dealer by listing automobiles for sale by fraudulently holding themselves out to be a duly

licensed LLC under the laws of the State of Alabama. As a direct result of the Defendants’


1
    See Statement of Findings by Master Technician Harald Zoeller, attached hereto as Exhibit “A.”

                                                          4
Case 1:20-cv-00455-TFM-MU Document 1 Filed 09/14/20 Page 5 of 6                       PageID #: 5




willful misrepresentation and/or suppression of the true condition of the Porsche and subsequent

beach of implied warranties, of merchantability and fitness for a particular purpose, the Plaintiff

has suffered damages as shown herein and above.

         COUNT THREE: BREACH OF MAGNUSON-MOSS WARRANTY ACT

                                                  15.

       In the alternative, Plaintiff is entitled to relief under the Magnuson-Moss Act for the

purchase price for the Porsche, along with other damages associated with the sale, such as

shipping costs, storage fees, cost of repairs to the vehicle, court costs, litigation cost and

attorneys fees.

                           COUNT FOUR: BREACH OF CONTRACT

                                                  16.

       Plaintiff agreed to purchase the Porsche for $33,500.00 based on the Defendants having

personally misrepresented the mechanical condition of the Porsche to the Plaintiff. Once the

Plaintiff learned the true condition of the Porsche and the Plaintiff notified the Defendants of his

rejection, the Defendants failed to make any attempt to repair to said Porsche. Plaintiff incurred

substantial expense in repairing these defects and suffered damages as the result of Defendants’

breach. Accordingly, Defendants breached the contract, and Plaintiff is entitled to damages.

       WHEREFORE, Plaintiff requests the following damages against the Defendants:

       (a)        Compensatory Damages in the amount of $75,000.00;

       (b)        Punitive Damages in the amount of $50,000.00;

       (c)        Costs, expenses and reasonable attorneys fees;

       (d)        Prejudgment and post-judgment interest;

       (e)        Such other relief as the Court deems appropriate.


                                                   5
Case 1:20-cv-00455-TFM-MU Document 1 Filed 09/14/20 Page 6 of 6                PageID #: 6




     Respectfully submitted, this 14th day of September, 2020.

                                         DANIEL JOLY
                                         PLAINTIFF

                                         BY: LUGENBUHL

                                         By:     /s/ Todd G. Crawford
                                                 Todd G. Crawford (ASB-7688-R70T)
                                                 LUGENBUHL, WHEATON, PECK
                                                 RANKIN & HUBBARD
                                                 2501 14th St., Suite 202
                                                 Gulfport, MS 39501
                                                 Telephone: (228) 206-0033
                                                 Email: tcrawford@lawla.com
                                                 Attorneys for Plaintiff, Daniel Joly




                                            6
